Citation Nr: 1123889	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-01 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for bipolar disorder with posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1989 to April 1992 and service with the Kansas Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri reopened the previously denied claim for service connection for bipolar disorder with PTSD but denied the underlying de novo aspect of this appeal.  In a letter dated on the following day, the RO in Wichita, Kansas notified the Veteran of the decision.  [Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Wichita, Kansas.]  

As will be discussed in further detail in the following decision, the Board agrees that reconsideration of the previously denied claim for service connection for bipolar disorder with PTSD is warranted.  Accordingly, the Board is granting this aspect of the Veteran's appeal.  The underlying issue of entitlement to service connection for bipolar disorder with PTSD is addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed September 2004 rating action, the RO in Wichita, Kansas denied service connection for bipolar disorder with PTSD.  

2.  The evidence received since the September 2004 rating action includes pertinent service treatment records that were in existence, but were unavailable for consideration, in September 2004.


CONCLUSION OF LAW

Since the final September 2004 rating decision, official service department records have been received that are relevant to the Veteran's claim of service connection for bipolar disorder with PTSD; hence, reconsideration is warranted.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.304, 20.1103 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for bipolar disorder with PTSD, no further discussion of these VCAA requirements is required with respect to this issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

The Veteran was denied service connection for bipolar disorder with PTSD in September 2004 because there was no evidence to corroborate the Veteran's in-service stressors.  After receiving notice of the September 2004 decision, the Veteran did not initiate an appeal of that denial.  Later, in October 2007, however, he applied to have his claim reopened.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Prior to the Veteran's petition to reopen in October 2007, VA revised 38 C.F.R. § 3.156(c) which addresses service department records.  See Fed. Reg. 52,455-52, 457 (Sept. 6, 2006) (as codified at 38 C.F.R. § 3.156(c) (2010)).  38 C.F.R. § 3.156(c) was revised to clarify VA's current practice.  When VA receives service department records that were unavailable at the time of the prior decision, VA may reconsider the prior decision, and the effective date assigned will relate back to the date of the original claim, or the date entitlement arose, whichever is later.  The pertinent revisions include removal of the "new and material" requirement in 38 C.F.R. § 3.156(c).

Effective on or after October 6, 2006, 38 C.F.R. § 3.156(c)(1) provides that, notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Further, an award based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3) (2010).

Relevant evidence of record at the time of the September 2004 rating decision consisted of VA treatment records dated from April 2002 to February 2003.  His service records were unavailable.  The Veteran's treatment records showed diagnoses of bipolar disorder and PTSD.  According to an April 2002 record, the Veteran reported two stressors when he was stationed in Hawaii.  He reported a military sexual assault by two soldiers and a murder and suicide on the base.  No evidence was submitted to corroborate either of his stressors or to show that he was diagnosed with any psychiatric disorder in service.

Accordingly, at the time of the denial of the claim for service connection for bipolar disorder with PTSD in September 2004, the claims folder contained no competent evidence that the Veteran had an in-service stressor or that the onset of any psychiatric disorder had occurred in service .  Thus, the RO, in September 2004, denied the claim of service connection for bipolar disorder with PTSD.  As the Veteran did not appeal that decision, the determination is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2010).  

The relevant evidence received since the September 2004 denial consists of the Veteran's service treatment records, VA treatment records dated through March 2009, Social Security Administration (SSA) records, an October 2007 VA examination, and the Veteran's contentions.  His service treatment records include an October 2002 examination which shows that the Veteran reported being treated for depression with alcohol abuse and bipolar disorder since 2000.  According to the October 2007 examiner, it was probable that the Veteran's bipolar symptoms preexisted his military service and that it was likely that he experienced military sexual trauma, which resulted in PTSD symptoms and exacerbated his preexisting bipolar disorder.  The examiner's opinion was based on an October 2006 VA treatment record indicating that the Veteran reported having manic episodes during college and that he was first diagnosed with bipolar disorder in 1999.  

Because relevant service treatment records that were in existence but unavailable at the time of the prior final rating decision have been obtained and added to the record, the provisions of 38 C.F.R. § 3.156(c) are for application.  Because the newly received official service department records are relevant to the Veteran's claim, reconsideration of the claim for service connection for bipolar disorder with PTSD is warranted.


ORDER

New service department records having been received, the previously denied claim of entitlement to service connection for bipolar disorder with PTSD is reopened, and to this extent only the appeal is granted.  


REMAND

Regrettably, a remand is necessary for further evidentiary development for the Veteran's underlying service connection claim.  According to an October 2003 stressor statements, the Veteran reported three stressors that occurred when he was stationed in Hawaii.  He reported that in August 1989, he was rushed and attacked by six to eight people in a hazing incident; in February 1990, he was raped by two soldiers; and in April 1991, he witnessed a soldier get murdered by another soldier, who then shot and killed himself.  All of the reported incidents occurred at Schofield Barracks.  

With regards to the stressor of the murder and suicide of two servicemen, the Veteran has provided sufficient information for the RO to attempt verification of that stressor.  However, the RO has not made any attempt to verify that stressor.  Accordingly, the Board finds that a remand is necessary for further development into the Veteran's reported stressor of witnessing a murder and suicide in February 1990 at Schofield Barracks, to include verification through the United States Army & Joint Services Records Research Center (JSRRC).  

Additionally, the Board observes that the Veteran's exact dates of active service are unclear.  In this case, the Veteran had service with the Kansas Army National Guard.  A period of active service dating from April 1989 to April 1992 has been verified.  It also appears that the Veteran had additional service from August 1995 to June 2000 with the Kansas Army National Guard; however, it is unclear whether the Veteran's service from August 1995 to June 2000 was considered a reactivation of service.  The Board observes that "active duty" is defined as, inter alia, "full-time duty in the Armed Forces, other than active duty for training." 38 U.S.C. § 101(21); see 38 C.F.R. § 3.6(b)(1).  "Armed Forces" describes "the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof." 38 U.S.C. § 101(10).  The reserve components include the Army National Guard of the United States.  38 U.S.C. § 101(29).  However, the Army National Guard is only a reserve component "while in the service of the United States."  Thus, a member of the National Guard holds a status as a member of the federal military or the state militia, but never both at once.  Members of the National Guard only serve the federal military when they are formally called into the military service of the United States and at all other times, they serve solely as members of the State militia under the command of a state governor.  See Perpich v. Department of Defense, 496 U.S. 334, 110 S. Ct. 2418, 110 L.Ed.2d 312 (1990), Clark v. United States, 322 F.3d 1358, 1366 (Fed.Cir.2003), Allen v. Nicholson, 21 Vet. App. 54 (2007).  Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  See 38 U.S.C. §§ 101(21), (22)(C)

The evidence does not show whether the Veteran's service from August 1995 to June 2000 was an order into Federal service by the President of the United States.  In this case, because the Veteran reported being treated for bipolar disorder in 2000, the possibility that the onset of bipolar disorder occurred in service has been raised.  See October 2002 service examination.  The Board observes that the Veteran's personnel records have not been obtained.  A request for the Veteran's personnel records to National Personnel Records Center (NPRC) in October 2003 received a response in March 2004 that the Veteran's records were transferred to the National Guard in August 2000.  A request to the Kansas Adjutant General's Office in October 2007 for records to verify the Veteran's service was returned with a response in October 2007 that no records were located.  The Board notes that the Veteran's service treatment records from the Records Management Center (RMC) were received in July 2005, although no personnel records were received.  

In a July 2004 letter, the Veteran was apprised of the RO's efforts to obtain his records and the negative responses received.  However, a review of the record does not contain any memoranda from the RO establishing that all efforts to locate the Veteran's National Guard records were done and that further efforts would be futile.  The Board observes that the Veteran's personnel records are especially pertinent since he reported receiving an Article 15 in service due to drug and alcohol abuse following the sexual assault.  See July 2004 statement.  Such personnel records may assist to help corroborate the reported sexual assault.  Therefore, because the Veteran's National Guard records are relevant to the appeal, the Board finds that a remand is also necessary to exhaust all attempts to obtain those records.  If the records cannot be obtained, then a formal finding as to their unavailability should be done and the Veteran should be notified of such and provided the opportunity to obtain the records himself.  

If any additional records are obtained and they are not explicitly clear to define the Veteran's service from 1995 to 2000, then a copy of those records must be provided to the National Guard Bureau for their assessment of his status for the period from August 1995 to June 2000.  (The request for the assessment is not to be made to the State Adjutant General but to the National Guard Bureau.)

Also, in a July 2004 statement, the Veteran indicated that he began using cocaine and abusing alcohol following the sexual assault.  The Veteran reported that he was placed in an alcohol treatment program at Tripler Army Medical Center.  It does not appear that any direct requests to Tripler Army Medical Center were made in order to verify the Veteran's substance abuse treatment.  The Board finds that such a request is necessary, since substance abuse treatment following the Veteran's reported sexual assault could assist in corroborating that stressor.  On remand, a direct request to Tripler Army Medical Center to obtain any treatment records pertaining to the Veteran should be done.  

If evidence sufficient to verify the Veteran's reported stressor is received, then a VA examination should be scheduled to determine if the Veteran has a psychiatric disorder related to that stressor(s).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, it appears that the Veteran receives continuous treatment from the VA Medical Center (VAMC) in Topeka, Kansas.  Thus, pertinent ongoing treatment records, dated from March 2009, should be obtained and associated with the claims folder on remand.  Also, with regards to the Veteran's post-service treatment records, the October 2007 examiner referred to an October 2006 record.  However, a review of the Veteran's VA treatment records that have been obtained does not show any October 2006 records.  In this regard, the claims file contains VA treatment records dated through April 2003 and then from April 2007 through March 2009.  Thus, pertinent treatment records dated from April 2003 through April 2007 should also be obtained and associated with the claims folder on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the appropriate government entity to locate and secure complete copies of the Veteran's Kansas Army National Guard records including orders, which reflect whether he has been on active duty, ACDUTRA, INACDUTRA, or on full time state duty for the National Guard under Title 32 U.S.C. during the pertinent time period.  All attempts to locate and secure the Veteran's Kansas Army National Guard records must be documented in the claims file.  If, after all procedurally appropriate actions to locate and secure the said records have been made and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) that the Veteran is ultimately responsible for providing the evidence, as required by 38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.

2.  If receipt of the Veteran's military personnel records, either from an official source or from his own copies, does not clearly resolve the issue of his status while serving in the Kansas Army National Guard, a complete copy of the available pertinent records must be forwarded to the National Guard Bureau.  Even if no additional records are received, the AOJ should submit a copy of the Veteran's DD 214 and his service treatment records to the Bureau.

The Bureau should be asked to review the records and make a determination as to whether the Veteran's service from August 1995 to June 2000 is considered to be active duty, ACDUTRA, or some other status.  An explanation for any answer should be requested.

3.  Contact the Veteran and request that he provide the approximate dates of treatment from Tripler Army Medical Center.  Then, procure records of any in-service treatment from Tripler Army Medical Center. 

If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  

4.  After obtaining the appropriate release of information forms where necessary, procure records of any post-service psychiatric treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VAMC in Topeka, Kansas from April 2003 to April 2007 and since March 2009.  

If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

5.  Forward the Veteran's alleged stressor of witnessing a murder and suicide, as well as copies of his service personnel records and any other relevant evidence, to the United States Army & Joint Services Records Research Center (JSRRC), and/or any other pertinent resources.  Request that JSRRC attempt to verify the alleged stressor-that a murder and suicide occurred at Schofield Barracks in April 1991 when the Veteran was assigned with B company of the 1-21st Infantry of the 25th Infantry Division.  If more detailed information is needed for such research, the Veteran should be given the opportunity to provide it.  If a negative response is received from JSRRC, the claims file must be properly documented in this regard.

6.  If any of the reported stressors are verified, then schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any psychiatric that he may have.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the report of any such studies should be incorporated into the examination report to be associated with the claims file.

Psychological testing should be conducted with a view toward determining whether the Veteran meets the criteria for a diagnosis of bipolar disorder, PTSD, or any other psychiatric disability.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed bipolar disorder, PTSD, or other psychiatric disability shown on examination, is related to his military service.  In answering this question, the examiner should identify the specific stressor(s) underlying any diagnosis of PTSD.  

A complete rationale should be given for all opinions and conclusions expressed.  

7.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

8.  Then, readjudicate the issue of entitlement to service connection for bipolar disorder with PTSD.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


